ON REHEARING
PER CURIAM.
We granted defendant’s rehearing application for the limited purpose of examining the effect the recent Louisiana Supreme Court case of State v. Jackson, 480 So.2d 263, has on the lower court’s application of the firearm use enhancement statute, LSA-R.S. 14:95.2. In State v. Jackson, the Louisiana Supreme Court held that in all cases still subject to its direct review, the defendant must have been charged in the bill of information or indictment with violation of 14:95.2 or with firearm usage before this provision can apply. Since the instant case is still subject to direct review by the Louisiana Supreme Court and because the record reveals that the defendant was not charged in the bill of information with either violating 14:95.2 or with firearm usage, we find the application of LSA-R.S. 14:95.2 was improper. Accordingly, we uphold defendant’s conviction but vacate his sentence and remand this case for resentencing in accordance with law.‘
CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR RE-SENTENCING.